Appeal by the defendant from a judgment of the Supreme *417Court, Kings County (Kreindler, J.), rendered February 26, 2003, convicting him of criminal possession of a weapon in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that the evidence was legally insufficient to establish his guilt is only partially preserved for appellate review (see CPL 470.05 [2]; People v Gray, 86 NY2d 10 [1995]). In any event, viewing the evidence in the light most favorable to the prosecution (see People v Contes, 60 NY2d 620 [1983]), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt.
The defendant’s claim that the jury’s verdict was repugnant is unpreserved for appellate review (CPL 470.05 [2]; People v Alfaro, 66 NY2d 985 [1985]). In any event, the verdict was not repugnant since the acquittal on the counts of attempted murder in the second degree and assault in the first degree did not negate any of the elements of criminal possession of a weapon in the second degree (see People v Gatling, 222 AD2d 606 [1995]). Schmidt, J.P., Santucci, Krausman and Covello, JJ., concur.